Citation Nr: 1517362	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  06-38 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for diabetic peripheral neuropathy of the right lower extremity.
 
2.  Entitlement to an initial rating in excess of 10 percent for diabetic peripheral neuropathy of the left lower extremity.


REPRESENTATION

Veteran represented by:   Disabled American Veterans


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico which, in pertinent part, granted service connection for diabetic neuropathy in the right and left lower extremities and assigned an initial 10 percent rating, effective October 12, 2006. 

In May 2012, the Board remanded this matter for additional development.  In a February 2014 decision, the Board denied the instant claims listed on the title page.  The Veteran subsequently appealed the February 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  An October 2014 Joint Motion for Remand (JMR) vacated the portion of the February 2014 Board decision that denied entitlement to evaluations in excess of 10 percent for diabetic peripheral neuropathy of the right and left lower extremities for the period beginning October 12, 2006.  The Veteran expressly withdrew his appeal of the issues of entitlement to initial compensable evaluations for service-connected diabetic peripheral neuropathy of the right and left lower extremities for the period prior to October 12, 2006.  The case has been returned to the Board for action consistent with the JMR.

This claim was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated through December 2014, which were not considered by the agency of original jurisdiction (AOJ) in the December 2012 supplemental statement of the case (SSOC).  The remaining documents in Virtual VA they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

As a final preliminary matter, the Board notes that additional evidence has been added to the Veteran's file after the issuance of the December 2012 SSOC, to include VA treatment records and a March 2014 VA examination report.  The Veteran's representative waived initial AOJ consideration of this evidence in March 2015.   38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such newly received evidence.


FINDINGS OF FACT

1.  Since the October 12, 2006 date of service connection, the Veteran's diabetic peripheral neuropathy of the right lower extremity has manifested as moderate incomplete paralysis, to include numbness, mild paresthesia and/or dysesthesias, moderate constant pain, reduced muscle strength, intermittently decreased or absent sensation and intermittently increased deep tendon reflexes (DTRs) without tropic changes, muscle atrophy, severe constant pain or the loss of reflexes.

2.  Since the October 12, 2006 date of service connection, the Veteran's diabetic peripheral neuropathy of the left lower extremity has manifested as moderate incomplete paralysis, to include numbness, mild paresthesia and/or dysesthesias, moderate constant pain, reduced muscle strength, intermittently decreased or absent sensation and intermittently increased DTRs without tropic changes, muscle atrophy, severe constant pain or the loss of reflexes.


CONCLUSIONS OF LAW

1.  Since October 12, 2006, the criteria for a 20 percent rating, but not higher, for diabetic peripheral neuropathy in the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.6, 4.7, 4.123, 4.124a, Diagnostic Code 8620 (2014). 

2.  Since October 12, 2006, the criteria for a 20 percent rating, but not higher, for diabetic peripheral neuropathy in the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.6, 4.7, 4.123, 4.124a, Diagnostic Code 8620 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating his claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The Veteran's claim arises from a disagreement with the initial evaluation that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R.            § 3.159.  Here, the Veteran's Social Security Administration (SSA) records and VA and private treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any records that have not been requested or obtained.  

The Veteran was afforded VA examinations in March 2008, June 2012, and March 2014.  The Board finds that the VA examinations are adequate because the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's diabetic peripheral neuropathy of the bilateral lower extremities in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Additionally, the Veteran was afforded multiple VA examinations, to include those conducted in March 2008, June 2012, and March 2014, to determine the nature and severity of his diabetic peripheral neuropathy of the extremities.  Neither the Veteran nor his representative have alleged that these VA examinations are inadequate for rating purposes.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected diabetic peripheral neuropathy of the extremities as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative have alleged that his disabilities have worsened in severity since the March 2014 VA examination.  Rather, they argue that the evidence reveals that the Veteran's disabilities have been more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claims for increased ratings and no further examinations are necessary.

The Board is also satisfied that there has been substantial compliance with the May 2012 remand directives, which included affording the Veteran an opportunity to identify outstanding treatment records and affording the Veteran a new VA examination.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (where there is substantial compliance with the Board's remand instructions a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155: 38 C.F.R. § Part 4.  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. 

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

The Veteran's diabetic peripheral neuropathy in the right and left lower extremities have been rated under 38 C.F.R. § 4.124a Diagnostic Code (DC) 8620 for neuritis relating to impairment of the sciatic nerve.  Under DC 8620, a 10 percent rating is warranted for mild incomplete paralysis, a 20 percent rating is warranted for moderate incomplete paralysis, a 40 percent rating is warranted for moderately severe incomplete paralysis, and a 60 percent rating is warranted for severe incomplete paralysis with evidence of marked muscular atrophy.  Complete paralysis will be evaluated as 80 percent disabling for such symptoms as foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.   38 C.F.R. § 4.120.   Under 38 C.F.R.       §  4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123. 

"Incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, paragraph immediately preceding DC 8510.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id. 

The terms "mild," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

Mild is generally defined as "not being or involving what is extreme" or "not severe: temperate."  Merriam-Webster's Collegiate Dictionary, 787 (11th ed. 2003).  Moderate is generally defined as "tending toward the mean or average amount or dimension."  Id. at 798.  Severe is generally defined as "of a great degree: serious."  Id. at 1140.

Factual Background

An October 2006 private treatment record shows that the Veteran underwent an electromyography (EMG) and nerve conduction velocity (NCV) test.  In diagnosing neuropathy, the physician noted "motor latencies" and "sensory latencies".

A December 2006 VA treatment record shows that the Veteran reported numbness of his legs due to neuropathy of his lower extremities.  

A March 2008 VA examination shows that the Veteran's reported symptoms were weakness, numbness, and pain.  On physical examination, the Veteran's lower extremity strength was noted as a 4, or less than normal strength, bilaterally.  Sensory function tests revealed that the Veteran's lower extremities vibration, pain, and light touch were decreased bilaterally.  The Veteran's position sense was noted as normal.  A detailed reflex examination noted that the Veteran's ankle reflex was 3+, increased without clonus and his plantar flexion was noted as normal bilaterally.  There was no muscle atrophy, abnormal muscle tone or bulk, tremors, tics, or other abnormal movements.  The Veteran's gait was noted as normal, slow paced and cautious requiring a one point cane.  The examiner diagnosed moderate diabetic peripheral neuropathy in the lower extremities.  The examiner noted that the Veteran had nerve dysfunction, neuritis, and neuralgia, and paralysis was absent.  The Veteran's disability was noted as having mild to moderate effects on the Veteran's usual daily activities.  

A June 2012 VA examination shows that the Veteran reported pain, numbness, and a burning sensation in the toes and below the knee, worst at night.  The Veteran also reported instances of cramps in his legs.  The Veteran was noted as having moderate constant pain and numbness, mild paresthesia and/or dysesthesias, and no intermittent pain of the bilateral lower extremities.  The Veteran also described cramping of his toes at night.  Neurologic examination revealed knee extension, knee flexion, ankle plantar flexion, and ankle dorsiflexion were 4/5 or less than normal strength bilaterally.  The Veteran's bilateral knee and DTRs were noted as 3+, increased without clonus.  The Veteran's light touch/monofilament testing was noted as absent in the bilateral ankle/lower leg and bilateral foot/toes.  The Veteran's position sense was noted as decreased bilaterally and his vibration sensation was noted as absent bilaterally.  The examiner noted that the Veteran did not have muscle atrophy or trophic changes.  The examiner noted that the Veteran had mild incomplete paralysis of the sciatic nerve, bilaterally.  The examiner noted that the Veteran had several (cerebral vascular accident) CVAs involving both sides of the body, explaining the DTRs changes found during this examination.  EMG studies noted normal bilateral lower extremities.  

A March 2014 VA examination shows the Veteran was noted as having moderate constant pain and numbness, mild paresthesia and/or dysesthesia, and no intermittent pain of the bilateral extremities.  The Veteran also reported nocturnal cramps in legs that produce insomnia.  Neurologic examination revealed bilateral knee extension, knee flexion, ankle plantar flexion, and ankle dorsiflexion were noted 3/5, or having no movement against resistance.  The Veteran's bilateral knee and ankle DTRs were noted as 2+, or normal.  The Veteran's position sense and vibration sensation was noted as decreased bilaterally.  The examiner noted that the Veteran did not have atrophy but did have trophic changes in discoloration at the ankles.  The examiner also noted that the Veteran had incomplete paralysis of the sciatic nerve bilaterally.  EMG studies noted normal bilateral lower extremities.  

Analysis 

The Veteran contends that his service-connected peripheral neuropathy of the right and left lower extremities is more severe than reflected in his currently assigned 10 percent ratings.  

Having considered all the evidence of record and the applicable law, the Board finds that since the October 12, 2006 date of service connection, a 20 percent rating, each, is warranted for the Veteran's service connected diabetic peripheral neuropathy of the right and left lower extremities.  

Since October 12, 2006, the Veteran's service-connected diabetic peripheral neuropathy in the right and left lower extremities has been manifest by moderate incomplete paralysis, to include numbness, mild paresthesia and/or dysesthesias, moderate constant pain, reduced muscle strength, intermittently decreased or absent sensation and intermittently increased DTRs.  During this period, physical examination revealed less than normal muscle strength, decreased or absent sensory function, increased DTRs with cronus, and trophic changes in discoloration of the ankles.  Additionally, the Veteran has been noted as walking with a cane and his service-connected peripheral neuropathy of the bilateral lower extremities was noted as having none to moderate effects on the Veteran's usual daily activities.  VA examiners also noted that the Veteran had mild to moderate incomplete paralysis of the sciatic nerve bilaterally.  

The Board acknowledges that the Veteran's symptoms have been noted as both mild and moderate.  However, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's disability more closely approximate moderate symptoms.  38 C.F.R. § 4.3, 4.7.  

The Board however, does not find that the Veteran's diabetic peripheral neuropathy of the right and left lower extremities more closely approximates the criteria for a higher rating during this period.  As noted above, the maximum rating for neuritis not characterized by organic changes such as, loss of reflexes, muscle atrophy, sensory disturbances, and constant pain which is at times excruciating is equal to that for moderately severe incomplete paralysis for the sciatic nerve.  The Board also again points to the paragraph immediately preceding DC 8510 that notes that when involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  In this case, on physical examination, the Veteran did not have muscle atrophy, abnormal muscle tone or bulk, tremors, tics, or other abnormal movements.  The Veteran's gait was noted as normal and the Veteran denied intermittent pain.  The Veteran was also noted as only having moderate constant pain.  Also, paralysis was absent and EMG studies noted normal bilateral extremities.  Additionally, VA examiners did not find the Veteran's symptoms to be more than moderate.  A rating in excess of 20 percent is therefore not warranted for either extremity as tropic changes, muscle atrophy, severe constant pain or loss of reflexes were not found on objective examination or alleged by the Veteran.  38 C.F.R. § 4.124a, DC 8620.

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected diabetic peripheral neuropathy of the right and left lower extremities; however, the Board finds that his symptomatology has been stable throughout the appeal.  Therefore, assigning staged ratings for such disabilities are not warranted.

Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under     § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 


The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected diabetic peripheral neuropathy of the right and left lower extremities with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which each disability is rated and that there are no additional symptoms of his disabilities that are not addressed by the rating schedule.  The Veteran also has not described any exceptional or unusual features of his service-connected diabetic peripheral neuropathy of the bilateral lower extremities, and there is no objective evidence that any manifestations are unusual or exceptional.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) that a total rating based on individual unemployability due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Board observes that the Court has noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling. 

The record reflects that the Veteran is currently in receipt of a TDIU based on the combined effects of his service-connected renal dysfunction, diabetes mellitus, diabetic neuropathy of the right upper extremity, cerebrovascular disease, diabetic neuropathy of the left and right lower extremities and erectile dysfunction, as of November 7, 2006.  In addition, the evidence of record does not show, and the Veteran does not contend, that he is unemployable solely due to his diabetic peripheral neuropathy of the bilateral lower extremities.  Therefore, the issue of entitlement to a TDIU is not raised in the instant appeal and further consideration of such is not necessary.

For all the foregoing reasons, the Board finds that a 20 percent, but no higher, rating for diabetic peripheral neuropathy of the right and left lower extremities is warranted. but that no rating higher than that assigned is warranted before or after that date . The Board has applied the benefit-of-the-doubt doctrine in awarding the 20 percent rating for each extremity, but finds that the preponderance of the evidence is against the assignment of a rating in excess of 20 percent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-53 (1990). 



ORDER

An initial rating of 20 percent, but no higher, for diabetic peripheral neuropathy of the right lower extremity, since October 12, 2006, is granted, subject to the laws and regulations governing monetary awards.

An initial rating of 20 percent, but no higher, for diabetic peripheral neuropathy of the left lower extremity, since October 12, 2006, is granted, subject to the laws and regulations governing monetary awards.



____________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


